Citation Nr: 0211591	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  95-17 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 29, 
1996 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1969 to June 1977.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board issued a decision on this matter in December 2000, 
in which it awarded the current effective date of October 29, 
1996, in lieu of the effective date of July 8, 1997 assigned 
by the RO.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
joint motion, in a February 2002 Order, the Board vacated the 
portion of the Board decision that denied an effective date 
earlier than October 29, 1996 and remanded the matter to the 
Board for consideration of issues raised in the joint motion.  
By letter dated in April 2002, the Board advised the veteran 
that he had additional time in which to supplement evidence 
and argument of record for his appeal.  The veteran's April 
2002 response indicated that he had nothing further to 
submit.  The case is now before the Board for appellate 
review.  

The Board notes that the veteran's appeal originally involved 
the issues of increased disability ratings for his service-
connected low back and right fourth finger disabilities.  In 
a July 1999 statement, the veteran withdrew those appeals.  
See 38 C.F.R. § 20.204 (2001).  Thus, these issues are not 
currently before the Board.  


REMAND

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities and 
if certain disability percentage criteria are met.  38 C.F.R. 
§ 4.16(a).  If veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), a 
total extra-schedular rating is for consideration if the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

In a February 1978 rating decision, the RO established 
service connection for low back strain and fractured right 
fourth metacarpal, each rated as noncompensable (zero percent 
disabling) from June 11, 1977.  In an October 1991 rating 
decision, the RO granted service connection for a right 
shoulder disability effective from September 24, 1990, which 
is rated as 10 percent disabling from the same date in a 
December 1991 rating action.  The RO's August 1992 rating 
decision increased the low back strain evaluation to 10 
percent effective February 27, 1992.  In a November 1998 
rating decision, the RO granted service connection for reflex 
sympathetic dystrophy and assigned a 20 percent rating.  It 
also increased the low back strain rating to 40 percent and 
the right shoulder evaluation to 20 percent.  Each action was 
effective from July 8, 1997.  In a June 1999 rating decision, 
the RO granted service connection for major depressive 
episode with psychotic features, rated as 30 percent 
disabling, also from July 8, 1997.   

Accordingly, reviewing the veteran's disability history, 
before July 8, 1997, the veteran's combined service-connected 
disability rating is no more than 20 percent, which does not 
satisfy the percentage criteria for a schedular award of 
TDIU.  38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25 (combined 
ratings table).  

In the joint motion to the Court, the parties stated that 
February 1995 report from a VA physician indicated that the 
veteran was subjectively unemployable due to shoulder and 
back pain, but was "even more disabled by his thought 
disorder and his depression which impair his ability to 
perceive reality with accuracy."  The motion suggested that 
this report could serve as an informal claim for TDIU.  See 
38 C.F.R. § 3.157(b)(1) (2001) (in certain circumstances, 
receipt of VA medical evidence may be accepted as an informal 
claim for increase).  

Review of the claims folder shows that the veteran submitted 
the document in question, Evaluation Form for Mental 
Disorders, completed in May 1995 but based on examinations 
performed through February 1995, in association with his May 
1995 informal claim for service connection for depression.  
Although the RO granted service connection for depression in 
a June 1999 rating action, the award is effective from July 
8, 1997.  An award of TDIU can only be based on service-
connected disability.  38 C.F.R. § 4.16.  Therefore, the May 
1995 statement as to unemployability due to nonservice-
connected disability cannot form a legal basis for awarding 
TDIU.   

The Board emphasizes that the veteran appealed only the 
effective date for the award of TDIU.  He has not appealed 
the November 1998 rating decision with respect to the 
effective dates of the increased ratings awarded therein or 
the June 1999 rating decision with respect to the effective 
date for service connection for depression.  Therefore, those 
determinations are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.   

However, reading the document liberally, the Board construes 
the arguments in the joint motion to the Court as an implied 
claim for an effective date earlier than July 8, 1997 for the 
award of service connection for major depressive disorder 
with psychotic features.  This issue has not been adjudicated 
by the RO.  Moreover, it is emphasized that favorable action 
by the RO on that issue has the potential to affect the 
effective date for the TDIU award.  Claims that are so 
related to each other should not be subject to piecemeal 
decision-making or appellate litigation.  Smith v. Gober, 236 
F.3d 1370, 1372 (Fed. Cir. 2001).  See generally Parker v. 
Brown, 
7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992).  Therefore, the Board finds that a remand is in order 
so that the RO may address the inextricably intertwined claim 
of an earlier effective date for service connection for 
depression prior to further appellate consideration of the 
claim for an earlier effective date for TDIU.  

Accordingly, the matter is REMANDED for the following action:

The RO should complete any necessary 
development and adjudicate the veteran's 
claim for an effective date earlier than 
July 8, 1997 for the award of service 
connection for major depressive episode 
with psychotic features.  Appropriate 
notice of the determination should be 
forwarded to the veteran and his 
representative.  Then, the RO should 
readjudicate the claim for an effective 
date earlier than October 29, 1996 for 
the award of TDIU.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


